Per Curiam.
Proceedings supplementary to execution, under § 519, 2 R. S. 1852, p. 152. The complaint was not sworn to, as it should have been; nor was it sufficiently certain in describing what articles, and where, the defendant had, subject to execution ; but these defects were waived by answer to the merits.
The Court found against the defendant, to the amount of $135, over the $300 exempt from execution.
We have not been able to find proof of the existence of the money in the defendant’s hands.
The judgment is reversed, with costs. Cause remanded, &e.